Exhibit 10.1

 

EXECUTION VERSION

 

February 8, 2016

 

PERSONAL AND CONFIDENTIAL

 

Joseph L. Welch

c/o ITC Holdings Corp.

27175 Energy Way

Novi, Michigan 48377

 

Dear Joe:

 

This letter agreement (the “Letter Agreement”) is intended to memorialize our
mutual understanding and agreement regarding certain modifications to the
employment agreement (the “Employment Agreement”), dated as of December 21,
2012, by and between you and ITC Holdings Corp. (the “Company”).  Capitalized
terms used but not defined herein shall have the meanings set forth in the
Employment Agreement.

 

Upon your execution of this Letter Agreement, your Employment Agreement will be
amended as follows:

 

(i)    Effective as of December 21, 2016 (the “At-Will Date”), your employment
is “at-will” and, without limiting the foregoing, either the Company or you may
select your retirement date at any time and for any reason; provided that you
will be required to give the Employer at least 30 days advance written notice of
any such retirement and the Employer will be required to give you at least 10
business days advance notice of its selection of your retirement date (unless it
selects your retirement date in connection with a Cause event, in which case
such retirement will take effect immediately upon the provision of notice);

 

(ii)   Upon and following the At-Will Date, you will not be entitled to any
payments or benefits under Section 7 of the Employment Agreement upon or in
connection with your retirement or any other termination of your employment
(regardless of the reason therefor) other than the Accrued Rights; and

 

(iii) Upon and following the date of your retirement or other termination
following the At-Will Date, you will not be subject to the restrictive covenants
set forth in Section 8 of the Employment Agreement.

 

Furthermore, you and the Company acknowledge and agree:

 

(i)    Upon your retirement (other than due to a retirement date selected by the
Company in connection with a Cause event), death or Disability, in each case
following the At-Will Date, (A) all unvested stock options and restricted stock
grants will fully vest upon termination (with stock options exercisable in
accordance with the applicable award agreement) and (B) with respect to all
unvested performance shares, you will receive, following the Vesting Date (as
defined in the applicable performance share award agreement), the number of
shares to which you would have otherwise been entitled if you had remained
employed through the Vesting Date (together with the corresponding number of
equivalent performance shares to be issued pursuant to the applicable
performance share award agreement), with such shares issued following the
Vesting Date in accordance with the applicable performance share award
agreement.

 

--------------------------------------------------------------------------------


 

(ii)   If you remain employed by the Company following the At-Will Date at the
time cash and equity incentive awards are granted in the ordinary course of
business, you will receive cash and equity incentive awards that are consistent
with your Employment Agreement and commensurate with your role as the Company’s
Chief Executive Officer.

 

This Letter Agreement sets forth the entire agreement and our mutual
understanding with respect to the matters covered hereby and the Employment
Agreement shall be interpreted in a manner that gives effect to the intent of
the parties set forth herein.  Except as provided herein, all other terms and
conditions in the Employment Agreement remain in full force and effect.  This
Letter Agreement supersedes all prior agreements and understandings with respect
to the subject matter hereof.

 

We look forward to your acceptance and acknowledgment of this letter, which you
can indicate by promptly signing and dating below.

 

[The remainder of this page intentionally left blank.]

 

--------------------------------------------------------------------------------


 

 

 

ITC HOLDINGS CORP.

 

 

 

 

 

 

 

 

 

/s/ Christine Mason Soneral

 

 

By:

Christine Mason Soneral

 

 

Title:

SVP and General Counsel

 

 

 

 

 

 

Acknowledged and Agreed:

 

 

 

 

 

 

 

 

/s/ Joseph L. Welch

 

 

Joseph L. Welch

 

 

 

 

 

 

 

 

Dated:

February 8, 2015

 

 

 

--------------------------------------------------------------------------------

 